Name: Commission Regulation (EC) No 17/2004 of 7 January 2004 laying down the reduction coefficient to be applied under the Community tariff quota for barley provided for by Regulation (EC) No 2305/2003
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  plant product;  cooperation policy;  trade
 Date Published: nan

 Avis juridique important|32004R0017Commission Regulation (EC) No 17/2004 of 7 January 2004 laying down the reduction coefficient to be applied under the Community tariff quota for barley provided for by Regulation (EC) No 2305/2003 Official Journal L 004 , 08/01/2004 P. 0007 - 0007Commission Regulation (EC) No 17/2004of 7 January 2004laying down the reduction coefficient to be applied under the Community tariff quota for barley provided for by Regulation (EC) No 2305/2003THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1104/2003(2),Having regard to Commission Regulation (EC) No 2305/2003 of 29 December 2003 opening and providing for the administration of a Community tariff quota for barley from third countries(3), and in particular Article 3(3) thereof,Whereas:(1) Regulation (EC) No 2305/2003 opened an annual tariff quota for the import of 300000 tonnes of barley falling within CN code 1003 00.(2) The quantities applied for on 5 January 2004 in accordance with Article 3(1) of Regulation (EC) No 2305/2003 exceed the quantities available. The extent to which licences may be issued should therefore be determined and a reduction coefficient laid down to be applied to the quantities applied for,HAS ADOPTED THIS REGULATION:Article 1Each application for import licences for the tariff quota for barley lodged and forwarded to the Commission on 5 January 2004 in accordance with Article 3(1) and (2) of Regulation (EC) No 2305/2003 shall be accepted at a rate of 0,015590 of the quantity applied for.Article 2This Regulation shall enter into force on 8 January 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 January 2004.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 158, 27.6.2003, p. 1.(3) OJ L 342, 30.12.2003, p. 7.